Citation Nr: 0523601	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected acne cystica of the face and 
back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1946 to 
February 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
acne cystica of the face evaluated as 30 percent disabling.  
A Notice of Disagreement was received in February 1997, 
disagreeing with the denial of service connection for acne 
cystica of the back.  In an August 1998 rating decision, the 
RO revised its January 1997 rating decision to include acne 
cystica affecting the back as part of the disability for 
which service connection was in effect.  The 30 percent 
rating remained unchanged.  In an October 1998 rating 
decision, the RO denied an increased disability rating to 50 
percent.  A Notice of Disagreement was received in October 
1998, disagreeing with the denial of an increased rating.  A 
Statement of the Case was issued in July 1999.  A timely 
appeal was received in August 1999.

The Board remanded the veteran's claim to the RO for 
consideration of new evidence submitted by the veteran in 
November 2000.  A Supplemental Statement of the Case was 
issued in November 2002.  In March 2003, the Board denied the 
veteran's appeal for a disability rating higher than 30 
percent for his service-connected acne cystica of the face 
and back.  

The veteran appealed the Board's March 2003 denial to the 
Court of Appeals for Veterans Claims.  In August 2003, the 
court vacated the Board's March 2003 decision in accordance 
with a Joint Motion for Remand.  The purpose for the Joint 
Motion for Remand was for additional compliance with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board remanded the veteran's claim to the 
Appeals Management Center (AMC) in November 2003 for 
compliance with the Joint Motion for Remand and August 2003 
court order.  The veteran was sent VCAA notice in October 
2004, and additional development was undertaken by the AMC.  
Thereafter the AMC issued a Supplemental Statement of the 
Case in March 2005, and forwarded the veteran's claim back to 
the Board for final consideration.

FINDINGS OF FACT

1.  The veteran's acne cystica of the face and back is not 
productive of ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, and is not 
exceptionally repugnant.  Neither does it cover more than 40 
percent of the exposed affected areas or require constant or 
near-constant systemic therapy.

2.  The scarring of the veteran's face and back due to his 
service-connected acne cystica is not productive of complete 
or exceptionally repugnant deformity, nor is there visible or 
palpable tissue loss or asymmetry of two features or paired 
sets of features, nor are there four or more characteristics 
of disfigurement.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for acne cystica of the face and back are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7806 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20 and 
4.118, Diagnostic Codes 7800, 7806 and 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in October 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's claim was filed in May 1996, before the 
enactment of the VCAA.  In November 2003, the Board remanded 
the veteran's claim to the Appeals Management Center (AMC) 
for compliance with the notice provisions of the VCAA.  In 
October 2004, the AMC notified the veteran by letter of all 
the Pelegrini II elements as stated above.  In addition, he 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The Rating 
Decisions, Statement of the Case and Supplemental Statements 
of the Case also notified the veteran of the specific reasons 
why this particular claim was denied, and the information and 
evidence needed to substantiate the claim. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the file.  VA treatment 
records are in the file from February 1997 through September 
1998 and September 2001 through April 2003.  The veteran 
identified private treatment records related to his claims, 
and VA obtained those records for October 1995 through August 
2003.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
November 1996, July 1997, August 1998, February 1999 and 
January 2001.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's skin condition since he was last examined.  There 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  



II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted; photographs; VA outpatient treatment 
records, and private treatment records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

In January 1997 the RO granted service connection for the 
veteran's acne cystica and assigned a 30 percent rating that 
has remained in effect since that time.  The veteran's acne 
cystica is rated pursuant to Diagnostic Code 7806.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The rating criteria prior to the amendments 
did not provide a diagnostic code for acne cystica.  When an 
unlisted condition is encountered, it shall be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  In a recent opinion, VA's Office of General 
Counsel determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

In the November 2002 and March 2005 Supplemental Statements 
of the Case, the RO considered the new regulations, and the 
new rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the old rating criteria in Diagnostic Code 7806, a 30 
percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant, warrants a 50 percent rating, which 
is the maximum rating permitted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for, a 30 percent rating where the condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent maximum 
rating. 

Alternatively, evaluation could be considered under the 
rating criteria for scars of the head, face or neck set forth 
in Diagnostic Code 7800.  Like the rating criteria for 
Diagnostic Code 7806, the rating criteria for Diagnostic Code 
7800 were revised effective August 30, 2002.  

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring produces 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id. at Note.  

The revised rating criteria provide a 30 percent evaluation 
is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

The revised 38 C.F.R. § 4.118 also provides specific rating 
criteria for acne as set forth in Diagnostic Code 7828.  The 
maximum rating under this diagnostic code, however, is 30 
percent.  The veteran would not, therefore, be entitled to a 
higher evaluation under this diagnostic code, so no further 
discussion about it is warranted.

The veteran has undergone multiple VA examinations since 
filing his claim in May 1996.  At the November 1996 
examination, the veteran reported having had intermittent 
abscesses extending from the cheek bones down to the jaw line 
bilaterally while in the service, and that he continued to 
have intermittent drainage of pus, and burning and itching of 
these areas for some 10 years or greater.  At the 
examination, however, he only reported that these areas 
seemed predisposed to chapping in the winter months, but no 
seasonal factors were noted.  He denied any emotional 
exacerbating factors.  Physical examination did not show any 
active problems.  Rather, the examiner noted scar tissue with 
roughened irregular skin extending from the cheekbones 
downward, curving about the mouth and ending just above the 
jaw line bilaterally, measuring 6 by 2 centimeters (cms) on 
the right and 6.5 by 2 cms on the left.  The examiner also 
noted some mild sensitivity in these areas.  Photographs were 
taken that show scarring on the face with redness on the face 
that the examiner stated was due to chemical excoriation from 
the use of Efudex.  A treatment record from the veteran's 
private dermatologist shows that a few weeks earlier in 
October 1996 the veteran was treated for many areas of 
sebaceous hyperplasia and small cysts on his face with 
electrodessication.  

At the VA examination in July 1997, the veteran denied having 
any recent occurrences of his cystic acne.  At the August 
1998 VA examination, the veteran reported having intermittent 
cysts for the past many years.  The examiner noted minimal 
acne scarring involving the veteran's upper back and mid 
chest, and he had severely actinically damaged skin in all 
sun-exposed areas.  Diagnosis relating to his service-
connected skin disorder was history of acne conglobate.  The 
same diagnosis was made at the February 1999 VA examination, 
with also a notation as to old scarring of the cheeks.  

The final VA examination was conducted in January 2001.  The 
veteran complained of persistent but increasing development 
of cysts on his face that contain a foul smelling cheesy 
material.  He reported that he was not currently being 
treated for these cystic lesions.  Physical examination 
showed minimal scarring involving the upper back and mid 
chest, and significant scarring involving his face generally 
but especially on his cheeks.  There was noted to be many 
small cysts and areas of sebaceous hypertrophy involving his 
mid face, but no evidence of any ulceration, exfoliation or 
crusting of his skin.  There were also no noted systemic or 
nervous manifestations associated with his skin lesions.  The 
diagnosis was history of acne conglobata involving the face 
and upper trunk and sebaceous hypertrophy with numerous small 
sebaceous cysts involving the mid face.  

In February 2000 the veteran submitted pictures of his head, 
face and back in support of his claim.  Two of these pictures 
taken from an instant camera show significant scarring on his 
cheeks and chin to his jaw line, and minimal scarring on his 
back.  Additional pictures time stamped April 2, 2000 show 
scarring on the veteran's face with about seven or eight red 
spots that look like sores.  Pictures were also submitted in 
March 2001 again showing scarring on the cheeks and back but 
not showing any sores.  

VA and private treatment records in the file from October 
1995 through August 2003 show that the veteran has been 
fairly consistently treated over the years for multiple skin 
problems including actinic keratosis, seborrhea or seborrheic 
dermatitis, seborrheic keratosis, basal cell carcinomas, 
squamous cell carcinomas, and cysts.  Although it does not 
appear that the veteran had any cysts at the times he 
underwent VA examination, the treatment records do show 
occasional treatment for cysts.  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
rating criteria.  In applying the rating criteria as it 
existed prior to August 30, 2002, the medical evidence does 
not show that the veteran's skin condition as evaluated under 
Diagnostic Code 7806 consisted of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or that the veteran's facial and back skin 
condition was exceptionally repugnant, and thereby warranting 
a 50 percent rating.  Rather the evidence shows that the 
veteran had exudation and itching with intermittent cysts, 
and that he has marked disfigurement from the scarring on his 
cheeks.  The veteran argues that his skin condition is 
exceptionally repugnant.  None of the VA examiners and 
treating physicians have characterized the veteran's skin 
condition as such.  Nor do the pictures provided show an 
exceptionally repugnant condition.  In addition, although he 
may have intermittent cysts that might be somewhat 
unpleasant, there is no evidence that these cysts are 
exceptionally repugnant.  

Under the current criteria for Diagnostic Code 7806, there is 
no evidence that, when suffering from these cysts, they cover 
more than 40 percent of the veteran's entire body or more 
than 40 percent of the exposed areas affected.  Nor is there 
evidence that the veteran has taken constant or near-constant 
systemic therapy during a 12-month period.  The treatment 
records show that the majority of the veteran's treatment for 
his skin conditions was topical medications.  The veteran is, 
therefore, not entitled to a higher rating under the current 
criteria.

Alternatively, the veteran's service-connected acne cystica 
could be evaluated under Diagnostic Code 7800 for scars of 
the head, face and neck.  Under the old criteria,  the 
veteran's scarring from his service-connected acne cystica 
would not warrant a 50 percent rating because it does not 
constitute a complete or exceptionally repugnant deformity of 
one side of his face, or marked or repugnant bilateral 
disfigurement.  The veteran's facial scarring has been 
characterized as severe, which warrants a 30 percent 
disability rating.  Under the new criteria, a higher rating 
would not be warranted because there is no evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of at least two features or paired sets of 
features.  Nor does the evidence show that the veteran has 
four or more characteristics of disfigurement.  He may have 
at the most three characteristics of disfigurement, which 
would only warrant him a 30 percent rating.  The scarring on 
the back is minimal and would not warrant any additional 
increase. 

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the veteran's acne cystica 
of the face and back warrants a disability rating in excess 
of 30 percent.

Neither has the veteran claimed that his service-connected 
condition is so extraordinary that he is entitled to 
extraschedular consideration.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Under 38 C.F.R. § 3.321 (2004), an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's acne cystica of the 
face and back has resulted in any hospitalization or other 
extensive treatment regimen.  In fact the evidence shows that 
he only suffers from intermittent cysts that are treated 
topically.  In addition, there is no contention or evidence 
of record showing that it interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  He does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 
(2004) specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Extraschedular consideration is therefore not warranted.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected acne cystica of the face and 
back is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


